P.




                            December 20, 1988




     Honorable James M. Kuboviak     Opinion No. JR-996
     County Attorney
     Brazos County                   Re:     Construction of term
     300 E. 26th St., Suite #325     "actual costs"    in section
     Bryan, Texas 77803              6.27 of the Tax Code, and
                                     related questions
                                     (RQ-1478)

     Honorable Janelle Haverkamp
     County Attorney
     Cooke County
     Gainesville, Texas 76240

     Dear Mr. Kuboviak and Ms. Haverkamp:

          There are three situations    in which a county might
     assess, collect,   or assess and collect taxes    for other
     taxing units in the county. First, a county might do so if
     the qualified voters by petition and election require the
     county to do so, pursuant to section 6.26 of the Tax Code.
     In that instance, the charge for performing such services is
     governed by subsection 6.26(g) of the code, which provides:
     "A taxing unit shall pay the actual cost of nerformance    of
     the functions to the office or entity that performs     func-
     tions for it pursuant to an election as provided by this
     section."   (Emphasis added.) Second, a county may assess or
     collect taxes for other taxing units in that county if the
     governing bodies enter into an Interlocal Cooperation     Act
     contract, pursuant   to section 6.24 of the code.    Neither
     section 6.24 of the code nor the Interlocal Cooperation   Act
     itself, article   4413(32c), V.T.C.S., specify that charges
     may be made for the performance of such services: they are
     both silent on the matter. Third, a county may assess or
     collect taxes for another taxing unit in that county if it
     is required to do so by law. It is this last situation with
     which you are concerned, and it is governed by section   6.27
     of the Tax Code.

          you ask first about the proper method for determining
     the "actual costs" incurred under section 6.27 of the code
     when the county tax assessor-collector assesses and collects



                                   p. 5096
Honorable James M. Kuboviak
Honorable Janelle Haverkamp
Page 2 (JM-996)



ad valorem taxes for another taxing unit, as required     by
law.    YOU     also   ask   whether    the    county    tax
assessor-collector, the county commissioners court, or the
governing body of the taxing unit for which such services
are performed is empowered to make such a determination.

     Specifically,   Mr. Kuboviak asks:

        Does the phrase "actual costsW@ pursuant to
        Section 6.27 of the Texas Property Tax Code
        indicate &&&   particular  cost which is in
        addition  to existing   costs of collecting
        taxes for the county?

     We conclude that the phrase "actual costs" set forth in
section 6.27 of the Tax Code refers to those costs that the
collecting taxing unit or appraisal district incurs over and
above that cost that it would        incur if it were not
collecting for another taxing unit.1

     Section 6.27 of the Tax Code governs the compensation
that may be imposed by a county for performing  "assessing
and collectinglt services  for another taxing unit      and
provides the following:

           (a) [Repealed]



      1. We note that if the county tax assessor-collector
assesses   and/or collects pursuant    to a section    6.26
consolidation election, the fee that may be charged is set
forth in subsection (g) of section 6.26:

           A taxing unit shall pay the actual cost of
        performance of the functions of the office or
        entity that performs functions for it pursu-
        ant to an election as provided       by this
        section.   (Emphasis added.)

We construe  the meaning   of the phrase *'actual cost" set
forth in section 6.26 of the Tax Code to be identical       to
that of the phrase "actual costs" set forth in section    6.27
of the code.   &g, e.a., Paddock       Siemoneit, 218 S.W.2d
428 (Tex. 1949); .@eenwood   v. CitvVof E 1 Paso, 186 S.W.2d
1015 (Tex. Civ. App. - El Paso 1945, no writ).      Ww-3e
repeatedly used in statute will be presumed     to have same
meaning throughout, unless context shows another meaning    is
intended.)




                               p. 5097
    Honorable James M. Kuboviak
    Honorable Janelle Haverkamp
    Page 3 (JW-996)
P




                (b) The   county assessor-collector    is
            entitled to a reasonable  fee. which mav not
            exceed  the actual    costs incurred.2    for
            assessina and collectina  taxes for a taxinq
            unit oursuant to Subdivisions 11) throuah (3)
            of Subsection  la) of Section 6.23 of this


                (c) The assessor or collector for a taxing
            unit other than a county is entitled to
            reasonable compensation, which may not exceed
            the actual costs incurred, for assessing    or
            collecting taxes for a taxing unit pursuant
            to Subsection   (b) of Section 6.23 of this
            code.   (Emphasis added.)

         Section 6.23 of the code permits, and in some cases
    requires, the county tax assessor-collector to assess and/or
    collect taxes for other taxing units:

               (a) The county assessor-collector   shall
            assess andrcollect taxes on property in the
            county for the county. He shall aIso assess
            and collect taxes on property   for another
            taxing unit if:

                  (1) the law creating or authorizing
               creation of the unit requires   it to use
               the county assessor-collector    for  the
               taxes the unit imposes in the county:




          2. In spite of the phrase    "which may not exceed the
    actual costs incurred," we do not construe section 6.27 to
    permit a county tax assessor-collector to impose a fee that
    is less than the actual costs incurred. &gg, -,           San
    Antonio Ind eD . ch&   Dist. v. Board of Trustees     of San
    Antonio Elec. & Gas Svstem, 204 S.W.2d 22 (Tex. Civ. App.   -
    El Paso 1947, writ ref'd n.r.e.); Tex. Const. art. III, §.$
    51, 52; Attorney   General Opinions H-1018     (1977): V-953
    (1949): see also Acts 1987, 70th beg., H.J.R. No. 83, 51, at
    4127 (text of proposed constitutional amendment that failed
    to receive voter ratification, which would have permitted   a
    county to, inter alia, use county personnel to perform work
    without compensation for another governmental entity under
    certain conditions).




                                  p. 5098
Honorable James M. Kuboviak
Honorable Janelle Haverkamp
Page 4 (JM-996)



              (2) the law creating or authorizing
           creation of the unit does not mention who
           assesses and collects its taxes and the
           unit imposes taxes in the county;

              (3) the governing   body of th;,l;ikE
           requires the county to assess and
           its taxes as provided by Subsection (c) of
           Section 6.22 of this code: or

              (4) re ired     by   an   intergovernmental
           contract. !P

     We understand you to ask whether "actual costs." means
the additional costs a county incurs for performing services
for another taxing unit, over and above the costs that it
would incur were it assessing or collecting only for itself,
or whether it means the cost that the contracting     taxing
unit would itself incur if it were performing the functions
for itself. Perhaps an example will clarify your question.
Assume that a county incurs a cost of $3.75 per parcel   for
assessing and collecting  taxes on property  on its own tax
roll, while an independent school district located within
the county incurs a cost of $4.00 per parcel for property on
its own tax roll.    Assume further that the county    could
assess and collect taxes for the independent school district
for an additional cost of $.25 per parcel for those parcels
on both tax rolls. You want to know whether the county    is
limited to a fee equal to the additional     costs it would
incur, i.e. $.25 per parcel, or whether it may impose a fee
equal to the cost that the independent school district would
incur if it performed the functions for itself, i.e.   $4.00
per parcel.  We conclude that the county may charge a fee
equal only to the additional costs that it incurs:  in this
example, $.25 per parcel.



      3. Section 6.24 of the Tax Code permits a taxing unit
to enter an Interlocal  Cooperation Act contract to perform
duties relating to the assessment or collection of taxes.
Section 6.24 itself is silent as to the fee that may be
charged.  The Interlocal Cooperation Act, article 4413(32c),
V.T.C.S., also is silent as to any fees that may be charged.
Section 6.27 does not govern   such a contract, because    it
specifically does not apply when assessing and collecting is
performed pursuant to subdivision   (4) of subsection (a) of
section 6.23, i.e. when such services are performed       by
virtue of "an intergovernmental contract."




                               p. 5099
Honorable James M. Kuboviak
Honorable Janelle Haverkamp
Page 5 (JR-996)




     We think that a plain, common sense reading of subsec-
tion 6.27(a) requires such a construction.   Subsection (b)
of section 6.27 of the Tax Code provides:

           The county assessor-collector is entitled
        to a reasonable fee, which mav not exceed the
        actual  costs incurred,    for assessing   and
        collecting taxes for a taxing unit pursuant
        to Subdivisions (1) through (3) of Subsection
        (a) of Section 6.23 of this code.    (Emphasis
        added.)

Subsection (a) of section 311.011 of the Government      Code
provides: "Words and phrases shall be read in context     and
construed according  to the rules of grammar      and common
usage." Reading the underscored phrase above in context and
according to rules of common usage,   we   conclude that the
phrase refers to the costs incurred bv the countv tax
assessor-collector for performing assessment and collection
functions for another taxing unit. If the legislature     had
intended that the county tax assessor-collector impose a fee
equal to the cost that would have been‘incurred       by the
contracting taxing unit if it had performed the services for
itself, it explicitly would have so provided.

     We are required, moreover,    to construe   a statute or
code provision   so as not to ascribe to the legislature
intent to do an unreasonable       thing if the      provision
reasonably is susceptible of such a construction.        State
Hiahwav  DeD't v. Gorham,     162 S.W.2d 934     (Tex. 1942):
Anderson  v. Penix     161 S.W.2d 455     (Tex. 1942).     The
legislature clearly'intended   that taxing units in certain
instances assess  and collect taxes for other taxing units in
order to promote efficiency   and economy in the performance
of governmental   functions.  It has permitted,    or in some
instances, required such consolidation of services.    See Tax
Code, 55 6.23, 6.24, 6.26. Because one of the means by
which the legislature   effected such a consolidation is by
Interlocal Cooperation   Act contract, we think that it is
reasonable to assume that the legislature intended that the
Tax Code provisions   promote the same public policy as the
Interlocal Cooperation Act itself promotes.    The purpose  of
the Interlocal Cooperation   Act is set forth in that act's
first section:

           It is the purpose of this Act to imorove
        the efficiencv  and effectiveness    of local
        aovernments  by   authorizing    the   fullest
        possible    range    of      intergovernmental



                              p. 5100
Honorable James M. Kuboviak
Honorable Janelle Haverkamp
Page 6 (JM-996)



          contracting   authority   at the local level
          including   contracts   between  counties   and
          cities, between and among counties,     between
          and among cities, between     and among school
          districts, and between and among counties,
          cities, school districts, and other political
          subdivisions of the state, and agencies      of
          the state.   (Emphasis added.)

V.T.C.S. art. 4413(32~), 5 1.

     Under our construction   of "actual costs,80 the county
would be reimbursed only for the additional expenses that it
incurs for assessing and collecting taxes for another taxing
unit, while that taxing unit would save a portion of the
expenses that it would incur were it to perform           such
functions for itself. On the other hand, if we were ;to
construe *'actual costs*' in section 6.27 to refer to the
costs incurred by the taxing units when they assess        and
collect their own taxes, the county would receive      a fee
greater than the cost that it had actually incurred, while
the other taxing unit would incur the same expense that Iit
would have   incurred had it performed   those functions   for
itself. We fail to see how such a construction           would
promote public policy.    Accordingly, we conclude that the
underscored phrase of subsection (b) of section 6.27 refers
to the additional     costs   incurred by the county       tax
assessor-collector to perform such functions.

     you both ask whether the county tax assessor-collector,
the county commissioners court, or the taxing units        for
which the    county performs     assessment  and   collection
functions is empowered    to determine   just what are the
"actual costsl' incurred.  Specifically, Mr. Kuboviak asks:

          Pursuant to Section     6.27 of the     Texas
          Property Tax Code, &   determines the amount
          of actual costs and fees to be charged[?]

Ms.   Haverkamp asks:

         When the responsibility     of assessing   and
         collecting property taxes for taxing units in
         the Appraisal    District  for a County      *
         transferred from the Appraisal    District  ::
         the County Tax Assessor-Collector office by a
         countywide election pursuant to 5 6.26 of the
         Property    Tax   Code,   does   the    County
         Commissioners   Court or do the individual
         taxing units approve that portion      of the



                                p. 5101
    Honorable James M. Kuboviak
    Honorable Janelle Haverkamn
    Page 7 (JM-996)
C




            budget of the Tax Assessor-Collector  which
            relates to the assessing and collecting  of
            property taxes?

         It has been suggested that, based upon Attorney General
    Opinion JM-833 (1987), the county
                                 .      tax assessor-collector   is
    empowered by the Texas Constitution to determine the "actual
    costs" involved. We disagree.4    In Attorney General Opinion
    JM-833, we concluded that section 6.26 of the Tax Code,
    which purported to authorize the electorate     to divest the
    county tax assessor-collector of the duties of assessing and
    collecting taxes for the county, was unconstitutional.       We
    so concluded because article VIII, section 14, of the Texas
    Constitution placed   in the county tax assessor-collector
    "all the duties with respect to assessing property for the
    purpose  of taxation    and of collecting     taxes   [for the
    county],   as mav   b    or scribed    bv the    Leaislature."
    (Emphasis added.)   TEe op&ion    held that the language     of



          4. It also has been suggested that section 6.24 of
    the code confers joint authority on the commissioners   court
    and the county tax assessor-collector to determine what are
    "actual costs. "   The purportedly   relevant  language    of
    section 6.24 provides:

               (b) The commissioners    court with      the
            anoroval of the countv assessor-collectoy may
            contract as provided by the Interlocal    coop-
            eration Act with the governing       body    of
            another taxing unit in the county or with the
            board of directors of the appraisal   district
            for the other unit or the district to perform
            duties relating to the assessment or collec-
            tion of taxes for the county.        (Emphasis
            added.)

         We noted   in the third footnote that the reach of
    section   6.27 specifically does not extend to a section 6.24
    contract,   because  section 6.27, by its terms, does not
    apply when assessing and collecting is performed pursuant to
    subdivision (4) of subsection (a) of section 6.23, i.e. when
    such services   are performed  pursuant to "an intergovern-
    mental contract."   Therefore, reliance upon section 6.24 of
    the code in support of the proposition that a county tax
    assessor-collector   may   determine, whether    jointly
    independently, what are "actual coststl as set forth Tz
    section 6.27 of the code is misplaced.




                                   p. 5102
Honorable James M. Kuboviak
Honorable Janelle Haverkamp
Page 8 (JM-996)



section 14 quoted above should be COnStNed   to mean   "'all
duties with respect to assessing property  for purposes   of
taxation and of collecting    taxes* that the leaislature
prescribes are to be performed by that officer."   Attorney
General Opinion JM-833 (1987) at 4.

     We do not construe "all duties" to encompass the duty
to determine the llactual costs" of performing such services,
because the legislature   has not imposed such a duty upon
county tax assessor-collectors.     No provision   of either
chapter 26 of the Tax Code, which sets forth the duties
comprising assessment, or chapter 31 of the Tax Code, which
sets forth the duties comprising collection,     confers   any
such authority on the county tax assessor-collector.     There
are, however, statutory provisions that we think   implicitly
confer such authority on the county commissioners court.

     Article  V, section 18,     of   the   Texas   Constitution
provides in relevant part:

        The County Commissioners so chosen, with the
        County Judge as presiding     officer,  shall
        compose the County Commissioners Court, which
        shall exercise such powers and jurisdiction
        over all county business, as is conferred  by
        this Constitution and the laws of the State,
        or as may be hereafter prescribed.

     Among those powers conferred by the laws of this state
is the power to determine    and adopt the county#s   budget.
The determination   and adoption of the county budget       is
governed by chapter    111 of the Local Government       Code.
Subchapters A, B, and C of chapter    111 govern counties   of
different population levels.    Each subchapter requires   the
counties to prepare itemized budgets. See Local Gov't Code,
55 111.003,   111.004,  111.033, 111.034, 111.062,   111.063.
Each empowers the county commissioners court to require     of
the various other county officers any information   necessary
for the proper preparation of the county budget. m       Local
Gov't Code 55 111.005, 111.036, 111.065. Each subchapter
rests authority to adopt the budget with the commissioners
court of each respective    county.   See Local Gov't Code,
55 111.008, 111.039, 111.068.

     Pursuant  to his responsibility    to submit to      the
commissioners court information   necessary for the proper
preparation of the county budget, the tax assessor-collector
has the authority    to   make the initial     determination
regarding what are llactual costs" under subsection   6.27 (b)
of the Tax Code. Because the authority to prepare and adopt




                               p. 5103
‘

    Honorable James M. Kuboviak
    Honorable Janelle Haverkamp
;   Page 9 (JM-996)



    the budget necessarily includes the authority to determine
    and budget the expenditures     for the various    counties'
    offices, we conclude that the county commissioners court  is
    empowered to determine as a final matter, in conjunction
    with its authority  regarding the budget, what are "actual
    coststl incurred by the county pursuant  to section 6.27 of
    the code.

                           SUMMARY

                 The phrase "actual costs" set forth in
            section 6.27 of the Tax Code refers to those
            costs that the collecting    taxing unit or
            appraisal district incurs over and above the
            cost that it would    incur if it were not
            collecting  for another taxing unit.      The
            county commissioners    court has    implicit
            authority, derived  from explicit authority
            regarding the preparation  and adoption of a
            county's budget conferred by chapter 111 of
            the Local Government Code, to determine as a
            final matter what are the "actual costs"
            incurred by the county pursuant to section
            6.27 of the Tax Code.




                                          JIM     MATTOX
                                          Attorney General of Texas

    MARY KELLER
    First Assistant Attorney General

    LOU MCCRKARY
    Executive Assistant Attorney General

    JUDGE ZOLLIE STEAKLEY
    Special Assistant Attorney General

    RICK GILPIN
    Chairman, Opinion Committee

    Prepared by Jim Moellinger
    Assistant Attorney General




                                     p. 5104